Citation Nr: 0406615	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the rating decision of September 1969 was clearly and 
unmistakably erroneous in denying a claim for service 
connection for a back disorder, to include the issue of 
whether the September 1969 rating decision was final as to 
this claim.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

Initially, the Board of Veterans' Appeals (Board) notes that 
in January 2004, the Board received copies of various 
documents submitted as substantiation of the incurrence of 
expense for treatment of the veteran's back in 1983 and 1984.  
While the veteran or his representative did not provide a 
waiver of the regional office (RO)'s initial consideration of 
this evidence, the Board finds that such initial review is 
not necessary in view of the fact that the documents provided 
are dated in 1983 and 1984, and the rating decision which is 
asserted to contain clear and unmistakable error (CUE) is 
dated in September 1969.  More specifically, in claims of 
CUE, the Board is limited to a review of the facts as they 
existed at the time of the rating action in question.  
Therefore, as a matter of law, the Board is precluded from 
consideration of such evidence.  However, since the Board 
finds that it is otherwise necessary to remand this matter, 
the RO should specifically consider such evidence at the time 
it readjudicates the veteran's claim.  

This appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

The Board's review of the record reflects that the veteran 
has raised the issue of the finality of the September 1969 
rating decision.  More specifically, he claims that he was 
not originally notified that the September 1969 rating action 
denied his claim for service connection for a back disorder.  
In addition, the Board notes that the RO has not addressed 
the issue of the finality of the September 1969 rating action 
in either its rating action of December 2002 or the statement 
of the case, issued in May 2003.  Therefore, since the Board 
finds that the issue of whether the September 1969 rating 
decision was final as to the original claim for service 
connection for a back disorder is inextricably intertwined 
with the issue of whether the rating decision of September 
1969 was clearly and unmistakably erroneous in denying the 
claim, the claim on appeal must be remanded for consideration 
of this inextricably intertwined issue.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED for the following action:

The RO should review the issue on appeal 
to include consideration of the issue 
whether the veteran was properly notified 
of the September 1969 rating decision and 
whether any deficiency of notice 
precluded finality attaching to that 
decision.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 


Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




